DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,6,8-13,18,20-25,29,31-36,41,43-50 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Gao (Pub. No. 20210099255).
- With respect to claims 11, 12 ,24, 35, 47-50, Gao teaches a method for wireless communication at a user equipment (UE) (e.g. Fig. 1 and Fig. 10), 2comprising: 3determining that a base station has scheduled the UE for one or more 4downlink transmissions (par. 57 “the time domain resources of PDSCH in a slot are determined according to the PDCCH scheduling, and during repetition transmission”), each of the one or more downlink transmissions having an 5associated repetition factor that corresponds to one of a plurality of configured repetition 6factors configured at the UE (see par. 57 and 70 “The high-level signaling pre-configures PDSCH for repetition transmission, and the number of repetition transmissions is A=2 or 4”); 7identifying an applied repetition factor to apply to feedback codebook 8generation for the one or more downlink transmissions (par. 52 and 73); 9generating a feedback codebook for reporting feedback for the one or more 10downlink transmissions, the feedback codebook populated based at least in part on the 11applied repetition factor and on whether the one or more downlink transmissions were 12successfully received and decoded (fig. 1 step 103 and par. 27); and 13transmitting to the base station a feedback report that includes the feedback 14codebook (fig. 1 step 103).  
- With respect to claims 12, 13, 25, 36, Gao teaches 2identifying the applied repetition factor based at least in part on a maximum 3number of configured repetition factors from the plurality of configured repetition factors (see par. 59 and 72).  
- With respect to claims 16,18,29,41, Gao teaches 2determining, for each of the one or more downlink transmissions, that one or 3more instances of the downlink transmission has been dropped; and 4generating the feedback codebook differently for the one or more instances of 5the downlink transmission that has been dropped and for one or more instances of the 6downlink transmission that are not dropped (e.g. Fig. 4 and par. 70).  
- With respect to claims 18, 20, 31, 43, Gao teaches 2receiving a configuration of a plurality of semi-persistent scheduling (SPS) 3configurations, wherein each downlink transmission of the one or more downlink 4transmissions is associated with a common SPS configuration or with different SPS 5configurations of the plurality of SPS configurations (par. 5).  
- With respect to claims 19, 21, 32, 44, Gao teaches wherein the feedback codebook is generated 2without respect to a downlink control information associated with the one or more downlink 3transmissions (e.g. par. 4).  
- With respect to claims 110, 22, 33, 45, Gao teaches wherein the UE is configured with a plurality 2of reporting offset values for transmitting the feedback report to the base station, each of the 3plurality of reporting offset values representing a number of slots after a last nominal 4downlink transmission, the plurality of reporting offset values spanning an evaluation 5window, the method further comprising: 6generating the feedback codebook based at least in part on evaluating each of the plurality of reporting offset values within the evaluation window (par. 4 and fig. 3-5).  
- With respect to claims 111,23,34,46, Gao teaches wherein the feedback codebook comprises a 2type-1 codebook (e.g. semi-static codebook).  

Allowable Subject Matter
Claims 3-5,7, 14-17, 19 ,26-28, 30 37-40 ,42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/            Primary Examiner, Art Unit 2471